Citation Nr: 1509727	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral spondylosis and spinal canal stenosis, status post laminectomy (lumbar spine disability).

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected osteoarthritis, status post lateral meniscectomy due to a left knee injury (left knee disability) prior to April 16, 2012.

3. Entitlement to an evaluation in excess of 30 percent for the service-connected total left knee replacement since July 1, 2013.

4.  Entitlement to service connection for a disability manifested by deteriorated eyesight.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, in a December 2012 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for his service-connected total left knee replacement from April 16, 2012 to June 30, 2013.  Thus, he is receiving the maximum benefit for that time period.  He was then assigned a 30 percent rating for his service-connected left knee disability beginning July 1, 2013.

In a January 2015 statement, the Veteran's representative raised the issue of service connection for gastroesophageal reflux disease (GERD).  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability, given his pain and corresponding functional impairment, together with need for epidural injections, is productive of limitation of flexion no worse than greater than 30 but less than 60 degrees; and there is no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least two weeks during any prior 12 month period.

2.  Prior to April 16, 2012, the Veteran was in receipt of a rating for slight recurrent subluxation or lateral instability of the left knee, and his knee did not have more than slight lateral instability; however, the evidence shows that the Veteran's left knee was manifested by X-ray evidence of arthritis and painful, limited motion.

3.  The Veteran underwent a total left knee replacement and received a temporary total evaluation from April 16, 2012 until June 30, 2013.

4.  Since June 30, 2013, the Veteran's left knee disability is not shown to be productive of extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring brace usage or ankylosis of the knee.  Chronic residuals consisting of severe painful motion or weakness of the left knee are not demonstrated during this time period.

5.  The Veteran does not have an eye disability attributable to active military service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative disc disease of the lumbar spine disability have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2002);  38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).

2.  Prior to April 16, 2012, the criteria for a rating in excess of 10 percent for the Veteran's left knee disability have not been met under Diagnostic Code 5257, but the criteria for a separate rating of 10 percent have been met under Diagnostic Code 5003.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2014); VAOPGCPREC 9-98.

3.  Since July 1, 2013, the criteria for a rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-5263 (2014).

4.  The criteria for service connection for a disability manifested by deteriorated eyesight have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in developing claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  The duty to notify provisions was satisfied in January 2009 and March 2009.

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination for his service-connected lumbar spine disability and his service-connected left knee disability in January 2009, June 2012 and August 2013.  The examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

The Veteran was also as provided a VA medical examination for his claim for service connection for a disability manifested by deteriorated eyesight in June 2012.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination provides sufficient information to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

A.  Lumbar Spine 

The Veteran's lumbar spine disability is evaluated as 10 percent disabling under Diagnostic Code (DC) 5237.  The Veteran contends that his lumbar spine disability is more advanced and painful than that contemplated by the rating assigned.  

Historically, a June 1994 rating decision granted entitlement to service connection for chronic lumbosacral strain with secondary disc disease and assigned an initial rating of 10 percent under the DC 5295, then in effect.  His current claim was received in January 2009.  In an April 2009 rating decision, the RO reclassified the disability as lumbosacral spondylosis and spinal canal stenosis, status post laminectomy.  The disability rating for spinal stenosis is DC 5238.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC's 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

DC 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In addition to the evaluation assigned for his lumbar spine disability, the Veteran has also been assigned separate ratings for radiculopathy for both the left and right lower extremities.  The Veteran has not appealed the December 2012 rating decision granting radiculopathy of left lower extremity and right lower extremity or the October 2014 rating decision which reduced the disability rating for the left lower extremity.  Accordingly, the lower extremity disabilities are not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

It is also acknowledged that the Veteran has a surgical scar in his lumbar area.  In a September 2013 rating decision, the RO granted service connection for the scar.  The Veteran has not appealed the rating decision; therefore, the evaluation of the scar is not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in January 2009.  He reported low back pain which lasted all day.  He did not wear a brace or use a cane or crutch.  He took medication for the pain.  He noted bed rest by a physician in July 2008 due to hurting his back laying bricks on a patio.  He did aqua therapy.  He was unable to walk for more than an hour, sit for more than 15 minutes or do sports or exercise.  No flare-ups were reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 75 degrees.  His extension was to 30 degrees.  His right lateral bending was to 20 degrees.  His left lateral bending was to 25 degrees.  His right rotation was to 35 degrees.  All movements were with pain.  His left lateral rotation was to 45 degrees, without pain.  It was noted that the Veteran wore an unloader brace.  There was no tenderness or spasms found. 

An October 2011 private note showed that the Veteran received epidural steroid injections and was taking oral pain medication.  An MRI scan showed significant degenerative disk disease.  

A January 2012 private note indicated that the Veteran had tried medications, injection therapy and physical therapy for his lumbar spine pain.  

The Veteran was afforded a VA examination in June 2012.  He reported constant, daily low back pain.  The pain interfered with his ability to sleep and dress himself.  He had difficulty with positional changes.  His standing limitation was 15 minutes.  His walking limitation was a few steps before needing to take a break and his sitting limitation was 45 minutes.  He denied flare-ups.  It was noted that the Veteran was receiving injections every four to six weeks which provided short term relief from pain.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  His extension was to 25 degrees.  His right lateral flexion was to 20 degrees.  His left lateral flexion was to 25 degrees.  His right and left lateral rotation was at 30 degrees or greater.  Pain began at the endpoint for all movements.  There were no changes after repetitive use. 

The Veteran's noted functional loss was less movement than normal, pain on movement and interference with sitting, standing and weight-bearing.  He had localized tenderness of the midline lumbar spine and proximal paraspinal muscles.  

The Veteran was afforded a VA examination in August 2013.  He noted continued chronic back pain.  He denied flare-ups.  

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 60 degrees.  Pain began at 30 degrees.  His extension was to 20 degrees.  Pain began at 10 degrees.  His right and left lateral flexion were at 30 degrees or greater.  There was no objective evidence of painful motion.  His right and left lateral rotation were at 30 degrees or greater.  There was no objective evidence of painful motion.  After repetitive use, his forward flexion was to 30 degrees.  All other movements remained the same after repetition. 

The functional losses found were less movement than normal, weakened movement, pain on movement and instability of station.  No localized tenderness or guarding were found.  No neurologic abnormalities such as bowel or bladder problems were noted.  No intervertebral disc syndrome or incapacitating episodes were reported.  

Resolving all doubt in favor of the Veteran, the Board finds that his lumbar spine disability more nearly approximates the criteria for a 20 percent rating.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees.  See DC 5238.  The August 2013 VA examination shows that the Veteran's forward flexion was to 60 degrees, with pain beginning at 30 degrees.  Further, throughout the appeal period, the subjective complaints of constant pain on movement, which have been objectively corroborated by VA examiners on all formal VA examinations, the need for repeated epidural injections noted in the Veteran's private treatment records, and the reported functional limitations to include less movement than normal and pain on movement, as well as disturbance of locomotion and interference with sitting and/or weight-bearing, reflect a disability picture more consistent with the higher 20 percent rating, when considering the factors set forth in DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as to warrant a 40 percent rating during this period, even after consideration of pain, weakness and other symptoms.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.  

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2014).  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there is any significant extent of incapacitating episodes of acute signs and symptoms due to the lumbar spine disability that required bed rest prescribed by a physician and treatment by a physician.  

After a review of the totality of the competent medical evidence and lay statements on file regarding the Veteran's lumbar spine symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, for a lumbar spine disability have been met.  

B.  Left Knee

In a June 1994 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a left knee disability under DC 5257.  The Veteran submitted the current claim in January 2009.  In the April 2009 rating action on appeal, the RO denied the claim for increased rating and recharacterized the service-connected disability as osteoarthritis status post lateral meniscectomy due to left knee injury.  

In a December 2012 rating decision, the RO assigned a 100 percent schedular rating following a total knee replacement, effective from April 16, 2012 to June 30, 2013.  Effective July 1, 2013, a 30 percent rating was assigned under DC 5055.  

The Veteran's left knee disability was evaluated as 10 percent disabling under DC 5257 prior to April 16, 2012.  Effective July 1, 2013, the time of the termination of the 100 percent schedular rating, a 30 percent rating is in effect.

Under DC 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this DC requires severe recurrent subluxation or lateral instability.

Under DC 5055, a rating of 30 percent is the minimum rating.  A rating of 60 percent is assigned with residuals consisting of severe painful motion or weakness in the affected extremity.  A rating of 100 percent is assigned for one year following implant of the prosthesis.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (DC 5257) and one rating for arthritis with limitation of motion (DC's 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f). 

Under DC 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under DC 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders. 

DC 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

It is also acknowledged that the Veteran is separately evaluated for a surgical scar on his left knee.  The Veteran has not appealed the September 2013 rating decision that assigned the initial rating or the October 2014 rating decision that continued that rating.  Therefore, the evaluation of the service-connected scar is not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's left knee disability under the General Rating Formula.  38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in January 2009.  He noted pain with weight-bearing.  There was swelling, but no locking or grinding.  Buckling and popping were reported.  He did not take any medication.  He was unable to ride a bike, walk or sit for more than an hour, play golf, or run.  He noted flare-ups which occurred four times a month, lasting a few minutes.  

On testing range of motion, flexion was to 110 degrees and extension was to 0 degrees, with pain on extreme for both movements.  There was medial joint line tenderness.  Crepitus was found on range of motion.  Slight effusion was noted.  No instability or warmth was found.  A review of July 2008 X-rays showed moderately severe osteoarthritis.  

A May 2009 private physician note showed that the Veteran complained of knee pain and swelling.  

A September 2009 private medical note revealed an assessment of the Veteran's knee as degenerative arthritis of the left knee.  It was also noted that there was a radial tear at the posterior horn of the medial meniscus.  The Veteran had negative anterior and posterior drawer tests.  No evidence of significant instability was found. 

A January 2010 private operative report showed that the Veteran underwent surgery for a medial meniscus tear of the left knee.  

A January 2012 private physician note revealed that the Veteran had aching discomfort on a routine basis and stiffness.  X-ray results showed severe tricompartmental degenerative arthritis.  

The Veteran was afforded a VA examination in June 2012.  It was noted that the Veteran had undergone total knee replacement surgery two months prior.  The Veteran reported pain and stiffness.  He was unable to walk for prolonged periods of time.  He could stand for 15 minutes and sit for less than 45 minutes.  Leg cramps were noted.  Flare-ups were related to overuse and weather during which his pain would occur with increased difficulty of performing basic activities of daily life.  

On testing range of motion, flexion was to 100 degrees and extension was to 15 degrees, with pain beginning at each endpoint.  On repetitive use, flexion was to 95 degrees and extension was to 25 degrees.  Tenderness or pain to palpation was noted.  No recurrent patellar subluxation or dislocation was noted.  A meniscus tear with no residual signs was found.  A total knee replacement was noted, with intermediate degrees of residual weakness, pain or limitation of motion.  No degenerative or traumatic arthritis or patellar subluxation were found.

A March 2013 private treatment note showed that the Veteran complained of swelling and locking.  Lateral joint tenderness was found.  Crepitus was noted on range of motion.  No evidence of instability was reported. 

The Veteran was afforded a VA examination in August 2013.  Flare-ups were not reported.  

On testing range of motion, flexion was to 110 degrees with no objective evidence of painful motion.  On repetitive use, flexion was to 120 degrees and extension was to 0 degrees.  Less movement than normal was found.  The examiner was unable to test the Veteran's anterior instability, posterior instability and his medial-lateral instability.  No patellar subluxation or dislocation was found.  Pain and degenerative joint disease was noted due to the Veteran's meniscal tear.  Frequent episodes of joint locking, pain and effusion were noted.  

Prior to April 16, 2012

The evidence does not support a higher rating under DC 5257 for left knee instability.  A rating in excess of 10 percent requires a showing of disability more nearly approximating "moderate" recurrent subluxation or lateral instability.  The objective medical findings of record do not indicate that the Veteran's left knee instability is more than mild in degree.  The January 2009 VA examination found no left knee instability upon examination.  A September 2009 private treatment note indicated that no instability was found.  Thus, the Board finds that a rating in excess of 10 percent for instability of the left knee is not warranted under Code 5257.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating under DC 5003 is warranted prior to April 16, 2012.  The evidence establishes objective diagnostic imaging confirming arthritis of the left knee.  The January 2009 VA examination report notes that moderately severe osteoarthritis was found in July 2008 X-ray.  A decrease in the Veteran's range of motion for his left knee was also reported.  A September 2009 private medical note revealed degenerative arthritis of the left knee.  A January 2012 private physician note indicated that X-ray results showed severe tricompartmental degenerative arthritis.   

The criteria for higher, separate, ratings under DC 5260 or 5261, for limited flexion and/or extension have not been met for this appeal period as compensable levels of limitation of motion were not demonstrated.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no objective evidence nor subjective indication of left knee ankylosis, dislocated semilunar cartilage with frequent episodes of "locking" with pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  See DC's 5256, 5258, 5259, 5262, and 5263.  Accordingly, separate ratings are not warranted. 

Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under DC 5257 and the evidence supports the assignment of a separate 10 percent rating under DC 5003 prior to April 16, 2012.

Since July 1, 2013

The Veteran was assigned a 100 percent disability evaluation for his total left knee replacement under DC 5055 as of April 16, 2012; a 30 percent evaluation was assigned effective July 1, 2013.  Under DC 5055, a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  When there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DC's 5256, 5261 or 5262.  Under DC 5055, when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability evaluation is to be assigned.  See 38 C.F.R. § 4.71a.

Following a review of the relevant evidence of record, the Board concludes that the Veteran's left knee disability does not warrant a rating in excess of 30 percent during this period on appeal.

In this regard, although the August 2013 VA examination does not show the Veteran's extension before repetition, it was noted that he had no objective evidence of painful motion after initial testing.  The examination report also showed that the Veteran's extension was to 0 degrees after repetitive motion.  The limitation of extension does not more nearly approximate or equate to extension limited to 45 degrees, the criterion for a 50 percent rating under DC 5261 even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45.  Thus, a rating in excess of 30 percent under DC 5261 is not warranted.

In addition, no anklyosis was reported.  There is also no evidence of nonunion of the tibia and fibula.  Accordingly, DC's 5256 and 5262 are not for application.  38 C.F.R. § 4.71a.

What remains for consideration is whether the next higher rating under Code 5055 is warranted.  The August 2013 VA examination shows that the Veteran had no objective evidence of painful motion on flexion or extension, including after repetition.  Weakness was not noted upon examination.  The findings do not reflect severe painful motion or weakness (even with consideration of limitation of function and motion on repetitive use).  Consequently, a 60 percent rating under Code 5055 is not warranted.

The Board has considered the Veteran's contentions with respect to his knee disability but concludes that the medical findings on examination are of greater probative value than the Veteran's contentions regarding the severity of his left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the left knee disability for the period since July 1, 2013.   

The Board has considered whether the Veteran's lumbar spine and left knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  However, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his service-connected lumbar spine and left knee disabilities.  Further, the effects of pain, functional loss, to include symptomatology of instability, locking, weakness, effusion and stiffness have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Lastly, in a January 2015 rating decision, the RO denied a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  To date, there is no record that the Veteran filed a notice of disagreement and the claim has not been developed for appellate review.  It is acknowledged that the June 2012 VA examiner noted that physical occupations would not be a possibility for the Veteran.  In addition, the August 2013 VA examination report for both the lumbar spine and left knee show that excessive twisting and bending, or prolonged walking would impact the Veteran's ability to work.  However, it was noted that the Veteran is capable of sedentary duties.  Accordingly, there is no evidence of record subsequent to the January 2015 rating decision that would raise the issue of TDIU.  Thus, further action is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

III.  Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he developed an eye disability in service.  He stated that his eye sight was 20/20 and that he did not have to wear glasses until 1985. 

Service treatment records showed that in July 1974, the Veteran complained of a "white spot" directly in the center of his field of vision in his right eye.  An October 1976 treatment record showed that the Veteran was treated for left eye irritation.  He stated that his vision was "a little blurry."  A November 1978 treatment note indicated that the Veteran had gotten acid in both eyes.  It was noted that his vision was within normal limits.  The examiner noted resolving irritation.  A note in May 1986 showed that the Veteran complained of left eye irritation after "getting hit in the eye with dirt or dust."

The Veteran was afforded a VA examination in June 2012.  He reported blurred vision which would come and go, especially when watching TV.  Blinking and rubbing his eyes helped clear them.  It was noted that the Veteran was diabetic and that he controlled his blood sugars well.  

Upon examination, the Veteran had uncorrected distance vision of 20/50 in his right eye and 20/70 in his left eye.  Uncorrected near vision in his right eye was 20/40 or better and 20/70 in his left eye.  Corrected distance and near vision were 20/40, bilaterally.  His pupils were round and reactive to light.  There was no anatomical loss or diplopia found in either eye.  His internal eye examination was normal.  The examiner found mild NSc in the lens of his right eye and mild NSc anterior vacuole in his left eye.  No visual field defects were found.  The Veteran was diagnosed with cataracts, blepharitis and dry eyes. 

The examiner noted that the Veteran had meibomian gland dysfunction contributing to an inadequate tear film and dry eyes causing intermittent blurry vision.  The examiner opined that the meibomian gland dysfunction was not related to any injury or event.  The Veteran's best corrected vision was 20/20 at distance and near in both eyes, due to simple developmental refractive error requiring glasses.  It was noted that the Veteran had early diabetic induced cataracts which were not visually significant. 

An August 2012 VA medical addendum noted no change to the original eye examination report after review of the Veteran's claims file.

An October 2012 VA optometry note shows that the Veteran had mild cataracts, blurred vision in both eyes.  Glaucoma was suspected.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a disability manifested by deteriorated eyesight.  The Veteran was treated for eye irritation while in service and is currently diagnosed with cataracts, blepharitis and dry eyes.  However, there is no competent medical opinion linking the Veteran's eye disability to service.  The only competent medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner, and such opinion is against the claim.  

The opinion of the June 2012 VA examiner is found to be most probative.  The opinion was provided based examination of the Veteran and provided an adequate rationale that considered the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, after a comprehensive review of the claims file, an August 2012 addendum noted no change in the June 2012 VA opinion.  Further, there is no competent and probative opinion to the contrary.  

To the extent that the Veteran believes that his current disability is connected to the in-service incident, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion as to the etiology of eye disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Eye disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of an eye disability is not competent medical evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a disability manifested by deteriorated eyesight is not warranted.

ORDER

Entitlement to an evaluation of 20 percent for the service-connected lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent for the service-connected left knee disability prior to April 16, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for the service-connected left knee disability since July 1, 2013 is denied. 

Entitlement to service connection for a disability manifested by deteriorated eyesight is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


